PER CURIAM.
The Florida Bar brought this disciplinary action against Harold E. Casety, Jr., a member of the Florida Bar, in response to his guilty pleas in California to voluntary manslaughter and personal use of a firearm. As a result of those pleas, Casety received a six-year prison term. This Court has jurisdiction pursuant to article V, section 15, Florida Constitution. The referee recommended that Casety be found guilty of violating disciplinary rules 1-102(A)(1) (violating a disciplinary rule), 1-102(A)(3) (illegal conduct involving moral turpitude), and 1-102(A)(6) (conduct adversely reflecting upon fitness to practice law), as well as article XI, rule 11.02(3)(a) (conduct contrary to honesty, justice, or good morals) of the integration rule. In light of these findings the referee recommended that Casety be disbarred from the practice of law in this jurisdiction. We adopt the uncontested * referee’s report and approve the recommended discipline.
Accordingly, Casety is hereby disbarred, effective immediately. Judgment for costs in the amount of $150.00 is hereby entered against Casety, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.

 Casety has failed to answer the Florida Bar’s pleadings.